Citation Nr: 1517729	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right posterior superior labral tear, also claimed as a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2010 to April 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's right shoulder condition increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition; the current right posterior superior labral tear, variously diagnosed as a right shoulder instability and recurrent shoulder instability is a continuing disease process of symptoms noted in service.  


CONCLUSION OF LAW

A right posterior superior labral tear, variously diagnosed as right shoulder instability, was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. 
§ 3.304(b) (2014). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. 
§ 3.304(b) (2014). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that prior to entering active duty service, he did not have a pre-existing shoulder condition.  However, service treatment records dated in January 2010 contained a medical history where the Veteran reported that prior to entering active service, he had a right shoulder dislocation after his arm was forcibly jerked backwards while he was working on his vehicle.  He reported that he had no problems with his right shoulder until he entered basic training where he again noticed symptoms of dislocation which he felt a "pop" while doing pull-ups and drop-downs exercises.  The Veteran felt immediate pain but did not seek  medical treatment.  Then, approximately three or four weeks ago, while doing push-up exercises, he felt a "pop" in his shoulder and decided to seek treatment.  A physical examination of the shoulder revealed no obvious asymmetry or atrophy.  He was found positive for posterior instability on examination.  The examiner also referenced an October 2010 magnetic resonance imaging (MRI) report which revealed a right posterior labral tear.  The Veteran was diagnosed with right shoulder posterior instability with labral tear.  A January 2011 health record also contained a medical history where the Veteran reported that he dislocated his right shoulder two weeks prior to entering service when he fell and felt his shoulder come out of place.  The Veteran also reported two episodes of right shoulder subluxation during basic training where he felt his shoulder come out of its joint while doing pull-ups and spontaneously relocated when he jumped back down to the ground.  The Veteran also complained of some shooting pain and paresthesia in his right arm as well as decreased sensation over the anterior aspect of his right shoulder and arm.  The Veteran reported mechanical symptoms to include clicking, locking and popping.  His shoulder pain was exacerbated by any activity involving the right upper extremity, especially any sort of lifting or overhead activity.  The examiner continued the diagnosis of right shoulder symptomatic instability as well as posterior labral tear.  

The Veteran was afforded a VA examination in July 2011.  The examiner reviewed the claims file and medical records.  The Veteran reported dislocating his right shoulder two weeks prior to enlisting in the military and dislocated it again while doing pull-ups in basic training.  He also reported dislocating his shoulder during ruck march twice.  The Veteran reported being in constant pain and subluxation.  A physical examination of the right shoulder shows abduction of flexion at 0 to 180 degrees, internal and external rotation at 0 to 90 degrees without any additional limitation following repetitive use.  The examiner provided a diagnosis of right posterior superior labral tear with subluxation but no instability and subjective complaints of abnormalities in the right upper extremity.  The examiner also concluded that the Veteran's right shoulder dislocation was a pre-existing condition prior to entering the military and it was not aggravated beyond the normal course of his time in the military.  
In a January 2013 VA addendum opinion, another examiner also found that the Veteran had a pre-existing right shoulder condition.  The examiner referenced the Veteran's service treatment records in October 2010 which first noted a right shoulder condition and the Veteran's report of an initial injury prior to entering the service.  However, the examiner also found treatment records of persistent pain and instability in January 2011.  This examiner referenced a physical finding that the right shoulder condition is in a "chronic status."  The examiner opined that the preponderance of the evidence, including the history and physical examination, showed an unstable shoulder existed prior to service.  The examiner also found no evidence that his shoulder was made worse by service, but was made "symptomatic" by lifting events which would have occurred regardless of whether the Veteran was in or out of service.  However, because these events did occur while he was in service, the benefit of a doubt is given to him as an aggravation of a pre-existing condition by military service.  

The Board finds that the preponderance of the evidence reveals a chronic disorder, and not one that was transient or episodic.  Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his right shoulder condition, diagnosed as right posterior superior labral tear or instability, underwent an increase in severity during his period of service from July 2010 to April 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with a noted initial injury that was not considered disabling.  During basic training, he experienced further subluxation or instability as a result of pull-up, push-ups and ruck marching exercises for which he sought treatment.  The Veteran's lay statements and Board hearing testimony are in accord, as he explained that he injured his right shoulder during basic training.  The Board finds he is competent to report observable symptoms.  See Layno, supra.  Moreover, the January 2013 VA examiner indicated that the Veteran's condition was aggravated while in service.  Consequently, it is at least as likely as not that the Veteran's right shoulder condition underwent an increase in severity during service, and so the presumption of aggravation attaches for this claim.


Once a preexisting condition is considered to have been aggravated during service, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The standard of clear and unmistakable evidence is an onerous one and requires a result that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

In this case, the July 2011 VA examiner found that the Veteran had a pre-existing right condition prior to entering service and it was not aggravated beyond the normal course during service.  The foregoing does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  The Board notes that the record need not show that the Veteran's active duty proximately caused the worsening of his preexisting disability.  Rather, the record only needs to show that there is a causal relationship between the worsening of the pre-existing condition and the Veteran's active duty.  This causal relationship is shown when the record establishes that the pre-existing condition worsened beyond the natural progress of that condition during service.  Thus, the conclusion that the pre-existing condition was not aggravated beyond the normal course from his time in service does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  Instead, the January 2013 VA examiner found that the events in service aggravated his pre-existing condition while in service.  Thus, the presumption of aggravation is not rebutted.  

As the evidence establishes that the Veteran had pre-existing right shoulder condition that was aggravated while in service and that he continues to suffer from the consequences of that disability, service connection for a right shoulder condition, variously diagnosed as right posterior superior labral tear, right shoulder instability and recurrent shoulder instability, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    




(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for right posterior superior labral tear, variously diagnosed as right shoulder instability and recurrent shoulder instability, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


